Exhibit 10.55
AMENDMENT NUMBER 2 TO THE
METROPOLITAN LIFE AUXILIARY
SAVINGS AND INVESTMENT PLAN
(Amended and Restated Effective January 1, 2008)
1. Section 2.1 of the Plan is hereby amended as follows:
“2.1 ‘Administrative Participant’ means any Participant in the Plan who is not
classified by the Company as a Commissioned Participant.”
2. There is hereby added to the end of Section 4.9 a new subsection to be known
as subsection (c). Subsection (c) shall provide as follows:
     “(c) Effect of Rehire As Administrative Participant. In the event that an
Administrative Participant has experienced a Termination of Employment and is
later rehired by the Company, his or her rights with respect to any election
made under this Section shall be determined as follows:
     (1) If such Participant made an election under subsection (b) of this
Section prior to his or her Termination of Employment, whether or not payments
under this Plan in accordance with such election had commenced prior to the date
of his or her reemployment by the Company, then payments will commence when
scheduled in accordance with the terms of such Participant’s election or
continue if such payments have already commenced. Upon such Participant’s
reemployment any Company Contributions allocated to such Participant’s Account
under this Plan will be included as part of future payments under such election.
Following the distribution of the final payment in accordance with such
Participant’s election, such Participant’s election of the time and form of
distribution will be governed solely by subsection (a), unless such Participant
makes a subsequent election in accordance with subsection (b). Any Company
Contributions allocated to the Participant’s Account following the distribution
of the final payment in accordance with the Participant’s election shall be
retained in such Participant’s Account until such Participant’s subsequent
Termination of Employment, at

1



--------------------------------------------------------------------------------



 



which time distribution of such Participant’s Account shall commence, either in
accordance with subsection (a) or subsection (b).
     (2) If such Participant has not made an election in accordance with
subsection (b) at the time of his or her Termination of Employment, then she or
he will receive his or her Account under this Plan in the Default Mode of
Payment at the Default Commencement Date, notwithstanding the fact that such
Participant is reemployed by the Company prior to the Default Commencement Date.
If Company Contributions are allocated to such Participant’s Account following
the date of his or her Termination of Employment, but prior to the Default
Commencement Date, such Contributions will be included in the Default Mode of
Payment. Once such Participant has received a final distribution of his or her
Account under subsection (a), any Company Contributions which are allocated to
such Participant’s Account following his or her final payment shall then be
distributed following his or her subsequent Termination of Employment in
accordance with subsection (a), unless such Participant makes an election in
accordance with subsection (b).”
3. Section 8.2(b) of the Plan is hereby amended as follows:
     “(b) Limitations of Time for Submitting Claims and Suits Challenging Denial
of Claims. No suit to recover benefits under this Plan or to allege that the
Plan was not administered in accordance with its terms and/or ERISA shall be
brought more than six months following the expiration of the claims and review
procedures described in subsection (a). If a Participant has received or has
commenced to receive a distribution from the Plan, no claim for benefits under
the Plan’s claims and review procedures described in subsection (a) shall be
made regarding the calculation of the amount of the benefits more than six
months following the date on which the Participant received or commenced to
receive such distribution”

2



--------------------------------------------------------------------------------



 



4. This Amendment shall become effective on January 1, 2010.
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed in its
name and behalf this 21st day of December, 2010, by its officer thereunto duly
authorized.

             
 
      Metropolitan Life Insurance Company    
 
           
 
  By:   /s/ Andrew J. Bernstein    
 
     
 
   

     
ATTEST:
   
 
   
/s/ Candice Martin
 
   

3